35 F.3d 570
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Grace Sueko GOYA, Plaintiff-Appellant,v.UNITED STATES NAVY, Defendant-Appellee.
No. 94-15397.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1994.*Decided Aug. 30, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Grace Sueko Goya appeals pro se the district court's dismissal of her complaint with prejudice.  We have jurisdiction under 28 U.S.C. Sec. 1291.  We review for abuse of discretion,  Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992), and we affirm.1


3
We construe the district court's sua sponte dismissal of Goya's in forma pauperis complaint before service of process as a dismissal as frivolous under 28 U.S.C. Sec. 1915(d).   See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.1989).  Dismissal is proper under section 1915(d) only if the complaint is frivolous.  Id.  A frivolous claim is one which lacks an arguable basis either in law or in fact.   Denton, 112 S.Ct. at 1733;   Neitzke v. Williams, 490 U.S. 319, 325 (1989).  A claim is legally frivolous if it is based upon an indisputably meritless legal theory.   Neitzke, 490 U.S. at 327.  A claim lacks an arguable basis in fact if it includes a fantastic or delusional scenario.   Id. at 328.


4
Here, Goya alleged that the United States Navy harassed her, and spied on her daily activities.  Goya claimed, among other things, that Navy spies followed her to the bus stop, eavesdropped on her with television equipment, walked through her locked kitchen door and stole thread, valued at $1.80, from her bedroom dresser, and placed dead cockroaches on her floor.


5
Goya's claims are fanciful, delusional, and legally frivolous.   See Neitzke, 490 U.S. at 327-28.  Accordingly, the district court did not abuse its discretion by dismissing Goya's complaint under section 1915(d).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The district court also dismissed the complaint for failure to state a claim under Fed.R.Civ.P. 12(b)(6).  We note, however, that a sua sponte dismissal of a complaint prior to service of process is limited to a complaint which is frivolous under 28 U.S.C. Sec. 1915(d).   See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.1989)